ICJ_029_NorwegianLoans_FRA_NOR_1955-09-19_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE OF CERTAIN NORWEGIAN
LOANS

(FRANCE v. NORWAY)

ORDER OF SEPTEMBER 19th, 1955

1955

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVEGIENS

(FRANCE c. NORVEGE)

ORDONNANCE DU 19 SEPTEMBRE 1955
This Order should be cited as follows:

‘Case of Certain Norwegian Loans,
Order of September roth, 1955: I.C. J. Reports 1955, p. 124.”

La présente ordonnance doit étre citée comme suit :

«Affaire relative à certains emprunts norvégiens,
Ordonnance du 19 septembre 1955: C.I. J. Recueil 1955, p. 124»

 

Sales number 1 38
N° de vente :

 

 

 
1955
September 19th
General List :
No. 29

124

INTERNATIONAL’ COURT OF JUSTICE

YEAR 1955
September 19th, 1955

CASE OF CERTAIN NORWEGIAN
LOANS

(FRANCE v. NORWAY)

ORDER

The President of the International Court of Justice,
having regard to Articles 40 and 48 of the Statute of the Court,
having regard to Articles 32 and 37 of the Rules of Court ;

Whereas by a letter dated July 6th, 1955, the French Ambassa-
dor to the Netherlands transmitted to the Registry an Application
of the Government of the French Republic of the same date
instituting proceedings before the Court against the Government of
the Kingdom of Norway, in the matter of the payment of certain
Norwegian loans,

Whereas the Application refers to Article 36, paragraph 2, of the
Statute and to the acceptance of the compulsory jurisdiction of the
Court by the Kingdom of Norway on November 16th, 1946, and
by the French Republic on March Ist, 1946,

Whereas by the said letter dated July 6th, 1955, the French
Ambassador to the Netherlands notified the appointment of
M. André Gros, Legal Adviser to the Ministry for Foreign Affairs as
Agent of the Government of the French Republic,

Whereas by a letter dated July 20th, 1955, the Norwegian
Royal Ministry for Foreign Affairs acknowledged receipt of the
Application and by a subsequent letter dated September 7th, 1955,
notified the appointment of M. Sven Arntzen, Advocate at the

4
125 CERTAIN NORWEGIAN LOANS (ORDER OF IQ IX 55)

Supreme Court, and M. Lars Jorstad, Norwegian Minister to the
Netherlands, as Agents of the Government of the Kingdom of
Norway ;

Whereas the Agents of the Parties have stated their views with
regard to questions of procedure, the Agent of the Government of
the French Republic having expressed the desire to have a time-
limit of three months for the preparation of the Memorial, and the
Agent of the Government of the Kingdom of Norway a time-limit
of four months for the preparation of the Counter-Memorial ;

Whereas an agreement has been reached by the Parties in this
regard ;

Whereas there is no objection to taking this agreement into
account ;

Fixes as follows the time-limits for the filing of the said
Pleadings :

for the Memorial of the Government of the French Republic :
December 20th, 1955 ;

for the Counter-Memorial of the Government of the Kingdom
of Norway: April 20th, 1956 ;

And reserves the rest of the procedure for further decision.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this nineteenth day of September,
one thousand nine hundred and fifty-five, in three copies, one of
which will be placed in the archives of the Court and the others
will be transmitted to the Government of the French Republic
and the Government of the Kingdom of Norway respectively.

(Signed) GREEN H. HACKWORTE,
President. ,

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
